DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Nucleotide and/or Amino Acid Sequence Disclosures
The sequence listing filed May 31, 2022 was accepted.
Specification
The amendments to the specification filed May 31, 2022 has been entered.
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest administering an immune suppressive domain from a virus fusion protein as an active substance wherein the immune suppressive domain is selected from a virus of Orthomyxoviridae family or an immune suppressive domain comprising SEQ ID NO: 287 or SEQ ID NO: 4 for relieving, alleviating, ameliorating and/or reducing the susceptibility of the claimed autoimmune diseases. The prior art does not teach or suggest the amino acid sequence set forth in SEQ ID NO: 287. And although the prior art teach the sequence set forth in SEQ ID NO: 4 and thus, immune suppressive domains from a virus of Orthomyxoviridae family (see e.g., US 2006/0035815 A1; published 2006), the prior art does not teach administering the domains to relieve, alleviate, ameliorate and/or reduce the susceptibility of an autoimmune disease in a subject.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658